                          UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 NATHAN BYERLY,
                                                Case No. 1:19-cv-00229-DCN
                      Plaintiff,
                                                INITIAL REVIEW ORDER BY
        v.                                      SCREENING JUDGE

 IDAHO BOARD OF CORRECTION;
 IDAHO DEPARTMENT OF
 CORRECTION; ADA COUNTY
 COURT; ADA COUNTY COURT
 CLERK; ADA COUNTY PUBLIC
 DEFENDER; and A. DEWAYNE
 SHEDD,

                      Defendants.


       The Clerk of Court conditionally filed Plaintiff Nathan Byerly’s Complaint as a

result of Plaintiff’s status as an inmate and in forma pauperis request. Plaintiff has since

filed an Amended Complaint. The Court now reviews the Amended Complaint to

determine whether it should be summarily dismissed in whole or in part under 28 U.S.C.

§§ 1915 and 1915A. Having reviewed the record, and otherwise being fully informed, the

Court enters the following Order directing Plaintiff to file a second amended complaint if

Plaintiff intends to proceed.

1.     Screening Requirement

       The Court must review complaints filed by prisoners seeking relief against a

governmental entity or an officer or employee of a governmental entity, as well as

complaints filed in forma pauperis, to determine whether summary dismissal is


INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
appropriate. The Court must dismiss a complaint or any portion thereof that states a

frivolous or malicious claim, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§§ 1915(e)(2)(B) & 1915A(b).

2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim

for relief under Rule 8 if the factual assertions in the complaint, taken as true, are

insufficient for the reviewing court plausibly “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. In other words, although Rule 8 “does not

require detailed factual allegations, ... it demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Id. (internal quotation marks omitted). If the facts

pleaded are “merely consistent with a defendant’s liability,” or if there is an “obvious

alternative explanation” that would not result in liability, the complaint has not stated a

claim for relief that is plausible on its face. Id. at 678, 682 (internal quotation marks

omitted). And a court is not required to comb through a plaintiff’s exhibits or other filings

to determine if the complaint states a plausible claim.

3.     Factual Allegations

       Plaintiff is a prisoner in the custody of the Idaho Department of Correction

(“IDOC”), currently incarcerated at the Idaho Maximum Security Institution. Plaintiff is


INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
currently facing Idaho state criminal charges in Ada County Court. Am. Compl., Dkt. 5, at

2. According to the Ada County iCourt database, Plaintiff’s trial on those charges is set

for November 5, 2019. See State v. Byerly, No. CR01-19-05242, https://icourt.idaho.gov/

(accessed Aug. 1, 2019).

         Plaintiff claims that, in May 2019, he attempted to file documents in his pending

state criminal case but that Defendant Shedd, a prison employee, refused to mail the

documents to the Ada County Court. Am. Compl. at 2. Because Plaintiff also refers to a

petition for writ of habeas corpus that he tried to file, and because Plaintiff recently has

been able to file several federal habeas petitions in this Court, he may also be claiming

that Shedd refused to mail a state habeas petition to the Ada County Court. Id.

         Plaintiff asserts that his filings “were due as a matter of law for dispositive action

of proceedings against Plaintiff” in his criminal case and that the “failure to bring the

filings timely to court result[ed] in prejudice.” Id.

         Plaintiff also states that he was prevented from filing a petition in “U.S. District

Court,” id., but this appears to be incorrect—Petitioner has at least three pending federal

habeas corpus petitions challenging the Ada County criminal charges, all of which were

filed before Plaintiff filed this action. See Byerly v. Idaho, Case No. 1:19-cv-00130-BLW

(D. Idaho) (lead case); see also Byerly v. Idaho, Case No. 1:19-cv-00182-BLW (D.

Idaho) and Byerly v. Shedd, 1:19-cv-00213-BLW (D. Idaho) (consolidated July 15,

2019).

         Though it is not entirely clear, Plaintiff may be alleging that Defendant Shedd’s

reason for refusing to mail the documents to the Ada County Court was a mistaken


INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
reliance on this Court’s General Order No. 342. Am. Compl. at 4. General Order 342 does

not apply to state court filings, nor to federal habeas corpus cases. It applies only to non-

habeas civil cases filed in this Court by pro se prisoners. See D. Idaho G.O. 342(A)

(adopted Feb. 7, 2019). According to Plaintiff, Defendant Shedd “confuse[d] Plaintiff[‘s]

filing attempts with Idaho and US Courts.” Id.

       Although Plaintiff appears to allege that he is (or was) proceeding pro se in his

state court criminal proceedings, the Ada County iCourt database suggests that Plaintiff

has an attorney, David Henry Leroy, in that case. See https://icourt.idaho.gov/, Case No.

CR01-19-05242.

4.     Discussion

       Plaintiff has not alleged sufficient facts to proceed with the Amended Complaint,

which does not assert a plausible claim for relief. The Court will, however, grant Plaintiff

28 days to file a second amended complaint. Any second amended complaint should take

into consideration the following.

       A.     Section 1983 Claims

             i.       Applicable Legal Standards

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

plausible civil rights claim, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person

acting under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

To be liable under § 1983, “the defendant must possess a purposeful, a knowing, or

possibly a reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472


INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
(2015). Negligence is not actionable under § 1983, because a negligent act by a public

official is not an abuse of governmental power but merely a “failure to measure up to the

conduct of a reasonable person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

       Prison officials generally are not liable for damages in their individual capacities

under § 1983 unless they personally participated in the alleged constitutional violations.

Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); see also Iqbal, 556 U.S. at 677

(“[E]ach Government official, his or her title notwithstanding, is only liable for his or her

own misconduct.”). Section 1983 does not allow for recovery against an employer or

principal simply because an employee or agent committed misconduct. Taylor, 880 F.2d

at 1045. However, “[a] defendant may be held liable as a supervisor under § 1983 ‘if

there exists ... a sufficient causal connection between the supervisor’s wrongful conduct

and the constitutional violation.’” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011)

(quoting Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)). A plaintiff can establish

this causal connection by alleging that a defendant (1) “set[] in motion a series of acts by

others”; (2) “knowingly refus[ed] to terminate a series of acts by others, which [the

supervisor] knew or reasonably should have known would cause others to inflict a

constitutional injury”; (3) failed to act or improperly acted in the training, supervision, or

control of his subordinates”; (4) “acquiesc[ed] in the constitutional deprivation”; or (5)

engag[ed] in “conduct that showed a reckless or callous indifference to the rights of

others.” Id. at 1205-09.

       To bring a § 1983 claim against a municipality (a local governmental entity) such

as Ada County, a plaintiff must allege that the execution of an official policy or unofficial


INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
custom inflicted the injury of which the plaintiff complains, as required by Monell v.

Department of Social Services of New York, 436 U.S. 658, 694 (1978). Under Monell, the

requisite elements of a § 1983 claim against a municipality are the following: (1) the

plaintiff was deprived of a constitutional right; (2) the municipality or entity had a policy

or custom; (3) the policy or custom amounted to deliberate indifference to plaintiff’s

constitutional right; and (4) the policy or custom was the moving force behind the

constitutional violation. Mabe v. San Bernardino Cnty., 237 F.3d 1101, 1110-11 (9th Cir.

2001). Further, a municipality or private entity performing a state function “may be held

liable under § 1983 when the individual who committed the constitutional tort was an

official with final policy-making authority or such an official ratified a subordinate’s

unconstitutional decision or action and the basis for it.” Clouthier v. County of Contra

Costa, 591 F.3d 1232, 1250 (9th Cir. 2010), overruled in part on other grounds by

Castro v. Cty. of Los Angeles, 833 F.3d 1060, 1069 (9th Cir. 2016) (en banc).

         An unwritten policy or custom must be so “persistent and widespread” that it

constitutes a “permanent and well settled” practice. Monell, 436 U.S. at 691 (quoting

Adickes v. S.H. Kress & Co., 398 U.S. 144, 167-168 (1970)). “Liability for improper

custom may not be predicated on isolated or sporadic incidents; it must be founded upon

practices of sufficient duration, frequency and consistency that the conduct has become a

traditional method of carrying out policy.” Trevino v. Gates, 99 F.3d 911, 918 (9th Cir.

1996).

         Prisoners have a right to access the courts under the First and Fourteenth

Amendments. See Bounds v. Smith, 430 U.S. 817, 821 (1977). However, because the


INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
right of access to the courts is not an “abstract, freestanding right to a law library or legal

assistance, an inmate cannot establish relevant actual injury simply by establishing that

his prison’s law library or legal assistance program is subpar in some theoretical sense.”

Lewis v. Casey, 518 U.S. 343, 351 (1996).

       To state a viable access-to-courts claim, a plaintiff must plausibly allege that he

suffered an actual injury as a result of the defendant’s actions. Id. at 349. Actual injury

may be manifest if the alleged denial of access “hindered [the plaintiff’s] efforts to pursue

a legal claim,” such as having his complaint dismissed “for failure to satisfy some

technical requirement,” or if he “suffered arguably actionable harm that he wished to

bring before the courts, but was so stymied by [the defendants’ actions] that he was

unable even to file a complaint.” Id. at 351.

       As with all § 1983 claims, a plaintiff cannot state an access-to-courts claim by

alleging that a negligent act by a government official caused the actual injury of which

the plaintiff complains. Krug v. Lewis, 852 F.2d 571 (Table), 1988 WL 74699, *1 (9th

Cir. July 6, 1988) (“While prisoners have a due process right of access to the courts, the

negligent act of a public official does not violate that right.”) (unpublished) (citing

Daniels, 474 U.S. at 333).

       The Constitution does not require that inmates “be able to conduct generalized

research,” nor does it “guarantee inmates the wherewithal to transform themselves into

litigating engines.” Id. at 355, 360. Rather, the right of access to the courts requires only

that inmates “be able to present their grievances to the courts—a more limited capability

that can be produced by a much more limited degree of legal assistance.” Id. at 360


INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
(emphasis added).

       The right of access to the courts is limited and applies only to direct appeals from

convictions for which the inmates are incarcerated, habeas petitions, and civil rights

actions regarding prison conditions. Lewis, 518 U.S. at 354-55; Silva v. Di Vittorio, 658

F.3d 1090, 1103 (9th Cir. 2011) (“[P]risoners have a right under the First and Fourteenth

Amendments to litigate claims challenging their sentences or the conditions of their

confinement to conclusion without active interference by prison officials.”) (emphasis

omitted), abrogated on other grounds by Coleman v. Tollefson, 135 S. Ct. 1759 (2015).

Thus, “[i]mpairment of any other litigating capacity is simply one of the incidental (and

perfectly constitutional) consequences of conviction and incarceration.” Lewis, 518 U.S.

at 355 (emphasis omitted).

       Claims of denial of access to the courts may arise from the frustration or hindrance

of “a litigating opportunity yet to be gained” (a forward-looking access claim) or from the

loss of a suit that now cannot be tried (a backward-looking claim). Christopher v.

Harbury, 536 U.S. 403, 413-15 (2002). A complaint alleging a denial of access to the

courts must plausibly allege that the plaintiff suffered, or will suffer, the loss of a past or

present litigating opportunity. The plaintiff must assert facts supporting three elements:

(1) official acts that frustrated the inmate’s litigation activities; (2) the loss (or expected

loss) of a “nonfrivolous” or “arguable” underlying claim that must be set forth in the

federal complaint, including the level of detail necessary “as if it were being

independently pursued”; and (3) that the remedy sought through the access to courts

claim is not otherwise available in another suit that could be brought. Id. at 415-17.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
“There is, after all, no point in spending time and money to establish the facts

constituting denial of access when a plaintiff would end up just as well off after litigating

a simpler case without the denial-of-access element.” Id. at 415.

       A plaintiff cannot simply restate these standards of law in a complaint. Instead, a

plaintiff must provide specific facts supporting the elements of each claim and must

allege facts showing a causal link between each defendant and Plaintiff’s actual injury.

Alleging “the mere possibility of misconduct” is not enough. Iqbal, 556 U.S. at 679.

            ii.      Claims against Defendant Shedd

       Plaintiff’s access-to-courts claims against Defendant Shedd are implausible for at

least three reasons. First, the right of access to the courts does not extend to a prisoner

who is represented by counsel in the proceeding with respect to which he claims a right

of access. The Sixth Amendment guarantees a criminal defendant the right to be

represented by counsel. It also includes the right to waive that counsel and to represent

oneself. Faretta v. California, 422 U.S. 806, 819 (1975) (“The Sixth Amendment does

not provide merely that a defense shall be made for the accused; it grants to the accused

personally the right to make his defense.”). An accused, therefore, “has the right to

represent himself or herself pro se or to be represented by an attorney,” but he does not

have an absolute right to elect to be represented by counsel and also to represent himself

or serve as his own co-counsel. United States v. Olano, 62 F.3d 1180, 1193 (9th Cir.

1995); see also McKaskle v. Wiggins, 465 U.S. 168, 183 (1984) (“Faretta does not

require a trial judge to permit ‘hybrid’ representation ….”).

       Therefore, a represented criminal defendant does not have a constitutional right to


INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
separately access the courts in the proceeding in which he has an attorney. If Plaintiff has

indeed chosen to be represented by counsel in his pending criminal case, he cannot now

complain that he should be allowed to access the courts in that case apart from that

counsel. In any second amended complaint, Plaintiff must clarify whether he is

represented by counsel in any proceeding with respect to which he asserts a right of

access.

       Second, Plaintiff has not set forth an underlying claim or defense that he has lost

(or will lose)—which, “whether anticipated or lost, is an element that must be described

in the complaint.” Christopher, 536 U.S. at 415. Thus, Plaintiff has not plausibly alleged

an actual injury to his right of access to the courts—whether he claims a right of access in

a state criminal case or a state habeas case.

       Finally, because the criminal case against Plaintiff is ongoing and is currently set

for trial, it appears that the presumed remedy Plaintiff seeks—access to the Ada County

Court—can still be obtained in that case. See id.

           iii.      Claims against the Remaining Defendants

       Plaintiff’s access-to-courts claims against the remaining defendants are

implausible for several additional reasons. Most obviously, the Complaint contains no

specific allegations that any individual defendant other than Defendant Shedd was

personally involved in the alleged constitutional violations, or that they knew of the

alleged constitutional violations and failed to act to prevent or to cure them. See Taylor,

880 F.2d at 1045.

       Additionally, under the Eleventh Amendment, states and state entities are immune


INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
from suit in federal court absent a waiver of sovereign immunity. Hans v. Louisiana, 134

U.S. 1, 16-18 (1890); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100

(1984). Section 1983 does not constitute such a waiver, and Idaho itself has not waived

its sovereign immunity for constitutional claims. Esquibel v. Idaho, No. 1:11-cv-00606-

BLW, 2012 WL 1410105, at *6 (D. Idaho Apr. 23, 2012) (unpublished). Moreover, only

a “person” may be sued pursuant to 42 U.S.C. § 1983, and a state entity is not considered

a “person.” Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). Thus, the state-

entity defendants are immune from Plaintiff’s claims.

       Plaintiff also has not plausibly alleged that Defendant Shedd’s actions were the

result of a policy or practice of Ada County. Instead, he seems to suggest that Defendant

Shedd was mistaken about the policies governing his legal mailings.

       Finally, Plaintiff’s public defender is not a state actor under § 1983. In Polk

County v. Dodson, the United States Supreme Court held that “a public defender does not

act under color of state law when performing a lawyer’s traditional functions as counsel

to a defendant in a criminal proceeding.” 454 U.S. 312, 325 (1981). The Court so held

because “it is the constitutional obligation of the State to respect the professional

independence of the public defenders whom it engages” and because a public defender

“best serves the public, not by acting on behalf of the State or in concert with it, but

rather by advancing the undivided interests of his client.” Id. at 318-19, 321-22 (internal

quotation marks omitted). Indeed, “a public defender is not acting on behalf of the State;

he is the State’s adversary.” Id. at 322 n.13 (emphasis added).




INITIAL REVIEW ORDER BY SCREENING JUDGE - 11
             iv.        Relief Requested

        Plaintiff asks that the Court “grant relief and dismiss [and] overturn the

conviction-sentence and transfer proceedings.” Am. Compl. at 2. However, declaring a

conviction invalid and ordering release from incarceration are not available remedies

under § 1983. Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). Thus, Plaintiff’s claims

seeking such relief are implausible.

        B.      State Law Claims

        In addition to § 1983 claims, Plaintiff asserts claims under Idaho law. Am. Compl.

at 2. However, the statutes he cites are all contained in Title 19, Idaho’s code of criminal

procedure, which governs state court criminal proceedings.1 These statutes either do not

create a private right of action or, in the case of Chapter 42, govern state habeas petitions.

Therefore, these Idaho statutes do not appear to provide Plaintiff with a private cause of

action in this federal civil rights case.

        Moreover, because the Complaint fails to state a federal claim upon which relief

may be granted, the Court would decline to exercise supplemental jurisdiction over

Plaintiff’s state law claims in any event. See U.S.C. § 1367(c). If Plaintiff is allowed to

proceed on a federal claim in a second amended complaint, and if that amendment states

a plausible state law claim, the Court will reconsider the issue of supplemental


1
  See Idaho Code §§ 19-701 to 19-1711 (fresh pursuit, examination of case and discharge or commitment
of accused, mode of prosecution of public offenses, formation of grand jury, powers and duties of grand
jury, presentment and proceedings thereon, information and proceedings thereon, indictment,
arraignment, setting aside indictment, and pleading by defendant); 19-2408 (new trial and arrest of
judgment); 19-3906 (proceedings after plea in magistrate division); 19-3910 (presence of defendant in
magistrate division); 19-3926 (motions prior to judgment in magistrate division); and 19-3928 (grounds
for arrest of judgment in magistrate division).


INITIAL REVIEW ORDER BY SCREENING JUDGE - 12
jurisdiction.2

5.      Standards for Second Amended Complaint

        Plaintiff should keep the above standards of law in mind if he files a second

amended complaint. Any such amendment must demonstrate how the actions complained

of have resulted in a deprivation of Plaintiff’s constitutional rights. See Ellis v. Cassidy,

625 F.2d 227, 229 (9th Cir. 1980), abrogated on other grounds by Kay v. Ehler, 499 U.S.

432 (1991). Plaintiff must allege a sufficient causal connection between each defendant’s

actions and the claimed deprivation. Taylor, 880 F.2d at 1045; Johnson v. Duffy, 588 F.2d

740, 743 (9th Cir. 1978). “Vague and conclusory allegations of official participation in

civil rights violations are not sufficient to withstand a motion to dismiss” or to survive

screening under 28 U.S.C. §§ 1915 and 1915A. Ivey v. Bd. of Regents of Univ. of Alaska,

673 F.2d 266, 268 (9th Cir. 1982); see also Iqbal, 556 U.S. at 678 (“Nor does a complaint

suffice if it tenders naked assertions devoid of further factual enhancement.” (internal

quotation marks and alteration omitted)).

        Rather, for each cause of action against each defendant, Plaintiff must state the

following: (1) the name of the person or entity that caused the alleged deprivation of

Plaintiff’s constitutional rights; (2) facts showing the defendant is a state actor (such as

state employment or a state contract) or a private entity performing a state function; (3)

the dates on which the conduct of the defendant allegedly took place; (4) the specific




2
 Although Plaintiff also invokes diversity jurisdiction, see Am. Compl. at 1, the Complaint does not
establish the requirements of such jurisdiction—complete diversity of citizenship between Plaintiff and
each Defendant, and an amount in controversy exceeding $75,000. See 28 U.S.C. § 1332.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 13
conduct or action Plaintiff alleges is unconstitutional; (5) the particular federal

constitutional provision (or state law provision) Plaintiff alleges has been violated; (6)

facts alleging that the elements of the violation are met—for example, Plaintiff must

allege facts satisfying the elements of an access-to-courts claim; (7) the injury or

damages Plaintiff personally suffered; and (8) the particular type of relief Plaintiff is

seeking from each defendant. In addition, Plaintiff must include facts showing that

Plaintiff can meet the Monell requirements, explained above, if Plaintiff sues Ada

County.

       Further, the amendment must contain all of Plaintiff’s allegations in a single

pleading and cannot rely upon, attach, or incorporate by reference other pleadings or

documents. Dist. Idaho Loc. Civ. R. 15.1 (“Any amendment to a pleading, whether filed

as a matter of course or upon a motion to amend, must reproduce the entire pleading as

amended. The proposed amended pleading must be submitted at the time of filing a

motion to amend.”); see also Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir.

1997) (“[An] amended complaint supersedes the original, the latter being treated

thereafter as non-existent.”), overruled in part on other grounds by Lacey v. Maricopa

County, 693 F.3d 896, (9th Cir. 2012) (en banc); Hal Roach Studios, Inc. v. Richard

Feiner and Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1990) (holding that the district court

erred by entering judgment against a party named in the initial complaint, but not in the

amended complaint).

       Plaintiff must set forth each different factual allegation in a separate numbered

paragraph. The amendment must be legibly written or typed in its entirety, and it should


INITIAL REVIEW ORDER BY SCREENING JUDGE - 14
be clearly designated as the “Second Amended Complaint.” Plaintiff’s name and address

should be clearly printed at the top left corner of the first page of each document filed

with the Court.

       If Plaintiff files a second amended complaint, Plaintiff must also file a “Motion to

Review the Second Amended Complaint.” If Plaintiff does not amend within 28 days, or

if the amendment does not comply with Rule 8, this case may be dismissed without

further notice. See Knapp v. Hogan, 738 F.3d 1106, 1110 (9th Cir. 2013) (“When a

litigant knowingly and repeatedly refuses to conform his pleadings to the requirements of

the Federal Rules, it is reasonable to conclude that the litigant simply cannot state a

claim.”).

                                          ORDER

       IT IS ORDERED that Plaintiff has 28 days within which to file a second

amended complaint as described above. If Plaintiff does so, Plaintiff must file (along with

the amended complaint) a Motion to Review the Second Amended Complaint. If Plaintiff

does not amend within 28 days, this case may be dismissed without further notice.


                                                  DATED: August 14, 2019


                                                  _________________________
                                                  David C. Nye
                                                  Chief U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 15
